                   EXHIBIT 4
July 23, 2021 Email from Plaintiff to Defendants




    Case 5:21-cv-00343-BO Document 5-4 Filed 08/26/21 Page 1 of 5
8/26/2021                                             Randazza Legal Group Mail - FW: 1A Case? FW: [External] RE: Approval




    Jlynn Yamrus
            ​




    Legal Administrative Assistant

    Frederick

    D 240.772.5118


   From: Mesino, Cindy <cindy.mesino@abc.nc.gov>
   Sent: Friday, July 23, 2021 3:32 PM
   To: Yamrus, Jlynn <Jlynn.Yamrus@offitkurman.com>
   Subject: Re: [External] RE: Approval



   Yes, we were going by the following regulation: As you can see below the image below is seen as inappropriate to many here.


   Rule 15b 1003 - 3




                        Case 5:21-cv-00343-BO Document 5-4 Filed 08/26/21 Page 2 of 5
https://mail.google.com/mail/b/ALGkd0xTLik6Z7UsKCg5ARj65CSGwWhgNoo5Be4ZdEaVEvu3LDRl/u/3?ik=ad5b9d82c5&view=pt&search=all&permmsgid=ms…   3/6
8/26/2021                                                   Randazza Legal Group Mail - FW: 1A Case? FW: [External] RE: Approval


   Cindy Mesino
   Product and Pricing Section

   Alcoholic Beverage Control Commission



   Phone: (919) 948-7918

   cindy.mesino@abc.nc.gov



   Mail: 4307 Mail Service Center, Raleigh, NC 27699-4307

   Location: 400 East Tryon Road, Raleigh, NC 27610




   From: Yamrus, Jlynn <Jlynn.Yamrus@offitkurman.com>
   Sent: Friday, July 23, 2021 3:27 PM
   To: Mesino, Cindy <cindy.mesino@abc.nc.gov>
   Subject: [External] RE: Approval




    CAUTION: External email. Do not click links or open attachments unless you verify. Send all suspicious email as an attachment to Report Spam.




   What do I need to do to have the 12 oz label approved? Thank you for your patience while I learn what is acceptable and what isn’t.



   Jlynn




   Jlynn Yamrus
            ​
                                                      50 Carroll Creek Way


                                                      Suite 340


                                                      Frederick, MD 21701
   Legal Administrative Assistant

                                                      T 240.772.5118
   D 240.772.5118

                                                      F 240.772.5135


                                                      offitkurman.com
   Jlynn.Yamrus@offitkurman.com




                             Case 5:21-cv-00343-BO Document 5-4 Filed 08/26/21 Page 3 of 5
https://mail.google.com/mail/b/ALGkd0xTLik6Z7UsKCg5ARj65CSGwWhgNoo5Be4ZdEaVEvu3LDRl/u/3?ik=ad5b9d82c5&view=pt&search=all&permmsgid=ms…              4/6
8/26/2021                                                              Randazza Legal Group Mail - FW: 1A Case? FW: [External] RE: Approval


   From: Mesino, Cindy <cindy.mesino@abc.nc.gov>
   Sent: Friday, July 23, 2021 3:25 PM
   To: Yamrus, Jlynn <Jlynn.Yamrus@offitkurman.com>
   Subject: Approval



   Good Afternoon,


   The following products have been approved:


   Dark Berry Sour Ale Brewed w/Blueberry/Vanilla/Lactose/Raspberry Natural Flavor - 00193925B


   Freezin Season Winter Ale - The 12oz label will not be approved but I can approve the keg collar.




   Cindy Mesino
   Product and Pricing Section

   Alcoholic Beverage Control Commission



   Phone: (919) 948-7918

   cindy.mesino@abc.nc.gov



   Mail: 4307 Mail Service Center, Raleigh, NC 27699-4307

   Location: 400 East Tryon Road, Raleigh, NC 27610




   Email correspondence to and from this address may be subject to the North Carolina Public Records Law and may be disclosed to third parties by an authorized state official.



   PRIVILEGED COMMUNICATION/PRIVACY NOTICE
   Information contained in this transmission is attorney-client privileged and confidential. It is solely intended for use by the individual or entity named above. If the reader of this message is not the
   intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you have received this communication in error, please
   immediately notify us by telephone and delete this communication.

   Any tax advice included in this communication may not contain a full description of all relevant facts or a complete analysis of all relevant tax issues or authorities. This communication is solely for
   the intended recipient’s benefit and may not be relied upon by any other person or entity.


   PRIVILEGED COMMUNICATION/PRIVACY NOTICE
   Information contained in this transmission is attorney-client privileged and confidential. It is solely intended for use by the individual or entity named above. If the reader of this message is not the
   intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you have received this communication in error, please
   immediately notify us by telephone and delete this communication.

   Any tax advice included in this communication may not contain a full description of all relevant facts or a complete analysis of all relevant tax issues or authorities. This communication is solely for
   the intended recipient’s benefit and may not be relied upon by any other person or entity.


   PRIVILEGED COMMUNICATION/PRIVACY NOTICE
   Information contained in this transmission is attorney-client privileged and confidential. It is solely intended for use by the individual or entity named above. If the reader of this message is not the
   intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you have received this communication in error, please
   immediately notify us by telephone and delete this communication.

                                  Case 5:21-cv-00343-BO Document 5-4 Filed 08/26/21 Page 4 of 5
https://mail.google.com/mail/b/ALGkd0xTLik6Z7UsKCg5ARj65CSGwWhgNoo5Be4ZdEaVEvu3LDRl/u/3?ik=ad5b9d82c5&view=pt&search=all&permmsgid=ms…                                                                          5/6
8/26/2021                                                             Randazza Legal Group Mail - FW: 1A Case? FW: [External] RE: Approval
   Any tax advice included in this communication may not contain a full description of all relevant facts or a complete analysis of all relevant tax issues or authorities. This communication is solely for
   the intended recipient’s benefit and may not be relied upon by any other person or entity.




                                 Case 5:21-cv-00343-BO Document 5-4 Filed 08/26/21 Page 5 of 5
https://mail.google.com/mail/b/ALGkd0xTLik6Z7UsKCg5ARj65CSGwWhgNoo5Be4ZdEaVEvu3LDRl/u/3?ik=ad5b9d82c5&view=pt&search=all&permmsgid=ms…                                                                         6/6
